     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 1 of 8

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10    BECKY E. RONQUILLO,                         Case No.
11                      Plaintiff,                COMPLAINT FOR DAMAGES
12           v.                                   1. VIOLATION OF THE FAIR DEBT
                                                  COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                §1692 ET SEQ.
      UNIVERSAL RECOVERY
14    CORPORATION,                                2. VIOLATION OF THE ROSENTHAL FAIR
                                                  DEBT COLLECTION PRACTICES ACT,
15                      Defendant.                CAL. CIV. CODE §1788 ET SEQ.
16                                                DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19
            NOW comes BECKY E. RONQUILLO (“Plaintiff”), by and through her attorneys,
20
     WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of UNIVERSAL
21
     RECOVERY CORPORATION (“Defendant”), as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24

25   (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
27                                     JURISDICTION AND VENUE
28
                                                     1
     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 2 of 8

 1         2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Eastern District of California and a substantial portion the events or omissions giving rise to

 8   the claims occurred within the Eastern District of California.

 9                                                   PARTIES
10
           4. Plaintiff is a consumer over-the-age of 18 residing in Tulare County, California, which is
11
     located within the Eastern District of California.
12
           5. Defendant promotes itself as “[t]he number one choice in debt recovery[.]”1 Defendant is a
13
     corporation organized under the laws of the State of California and its principal place of business
14

15   is located at 2880 Sunrise Boulevard, Suite 138, Rancho Cordova, California 95742. Defendant

16   regularly collects from consumers in the State of California.
17         6. Defendant acted through its agents, employees, officers, members, directors, heirs,
18
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
19
     relevant to the instant action.
20
                                       FACTS SUPPORTING CAUSES OF ACTION
21

22         7.    The instant action stems from Defendant’s attempts to collect upon a defaulted consumer

23   debt (“subject debt”) that Plaintiff purportedly owes to R-N Market. Plaintiff incurred the subject

24   debt to purchase personal goods.
25         8.    Plaintiff made a payment to R-N Market by check, which was allegedly returned for non-
26
     sufficient funds in Plaintiff’s bank account.
27

28   1
         http://www.universalrecovery.com/
                                                          2
     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 3 of 8

 1      9.    On or around December 9, 2019, Defendant mailed or caused to be mailed a dunning letter
 2   to Plaintiff in an attempt to collect upon the subject debt.
 3
        10. Defendant outlined in its “dunning” letter that it was seeking to collect an outstanding
 4
     balance of $191.24 for the subject debt, which also included a service charge and cost for sending
 5
     correspondence via certified mail.
 6

 7      11. This “dunning” letter provided the language required under § 1692g of the FDCPA,

 8   including the portion: “Unless you notify this office within 30 days after receiving this notice that

 9   you dispute the validity of the debt, or any portion thereof, this debt will assume this debt is valid.”
10
        12. Defendant further warned Plaintiff of her potential liability under the California Civil
11
     Code, Section 1719(A), for allegedly issuing a check that was dishonored.
12
        13. Subsequently, Defendant telephonically contacted Plaintiff in order to collect upon the
13
     subject debt.
14

15      14. Upon speaking with Defendant, Plaintiff was informed of Defendant’s intent to collect

16   upon the subject debt.
17      15. Plaintiff informed Defendant of her inability to make a payment, to which Defendant
18
     responded by relentlessly mocking and harassing Plaintiff for lacking the means to address the
19
     subject debt.
20
        16. Thereafter, on or around January 13, 2020, Defendant mailed or caused to be mailed
21

22   another collection letter to Plaintiff in order to collect upon the subject debt.

23      17. In its January 13th letter, Defendant represented that it was entitled to also collect $480.72

24   in statutory damages pursuant to California Civil Code, Section 1719(A).
25      18. Upon information and belief, the “statutory damages” Defendant was attempting to collect
26
     were not adjudicated at the time Defendant mailed its January 13th letter.
27

28
                                                         3
     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 4 of 8

 1      19. Moreover, Defendant also failed to identify itself as a debt collector on multiple occasions
 2   when it communicated with Plaintiff.
 3
        20. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding her rights,
 4
     resulting in expenses.
 5
        21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
 6

 7      22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 8   limited to, invasion of privacy, aggravation, and emotional distress.

 9              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
10
        23. Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth herein.
11
        24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
12
        25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
13
     use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
14

15      26. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

16   or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
17   or due to others.
18
        27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
19
     due or asserted to be owed or due to another for personal, family, or household purposes.
20
            a. Violations of FDCPA §1692d
21

22      28. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

23   any conduct the natural consequence of which is to harass, oppress, or abuse any person in

24   connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or
25   language the natural consequence of which is to abuse the hearer or reader.”
26
        29. Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt collection
27
     methods to collect upon the subject debt. The harassing nature of Defendant’s collection campaign
28
                                                       4
     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 5 of 8

 1   is highlighted by its unprofessional conduct after Plaintiff explained that she could not make a
 2   payment. Moreover, Defendant harassed and abused Plaintiff by mocking her for failing to make a
 3
     payment towards the subject debt.
 4
             b. Violations of FDCPA § 1692e
 5
        30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 6

 7   deceptive, or misleading representation or means in connection with the collection of any debt.”

 8      31. In addition, this section enumerates specific violations, such as:

 9              “The false representation of – the character, amount, or legal status of any
                debt . . . .” 15 U.S.C. § 1692e(2);
10

11              “The threat to take any action that cannot legally be taken or that is not
                intended to be taken.” 15 U.S.C. § 1692e(5);
12
                “The use of any false representation or deceptive means to collect or attempt
13              to collect any debt or to obtain information concerning a consumer.” 15
                U.S.C. §1692e(10); and
14

15              “The failure to disclose in the initial written communication with the
                consumer and, in addition, if the initial communication with the consumer
16              is oral, in that initial oral communication, that the debt collector is
                attempting to collect a debt and that any information obtained will be used
17              for that purpose, and the failure to disclose in subsequent communications
                that the communication is from a debt collector, except that this paragraph
18
                shall not apply to a formal pleading made in connection with a legal action.”
19              15 U.S.C. §1692e(11).

20      32. Defendant violated 15 U.S.C. §§ 1692e, e(2), e(5), and e(10) by falsely representing in its
21   collection letter that it had the ability to collect statutory damages absent a formal adjudication. §
22
     1692e prohibits a debt collector from falsely or misleadingly representing that it could add and/or
23
     collect such “statutory damages.” Defendant’s actions only served to worry and confuse Plaintiff.
24
        33. Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to disclose itself
25

26   as a debt collector. By failing to disclose itself as a debt collector, Defendant deceptively and

27   misleadingly attempted to obscure Plaintiff’s rights under the FDCPA. Consequently, Defendant’s

28
                                                        5
     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 6 of 8

 1   objective was to obfuscate its status as a debt collector in order to prevent Plaintiff from enforcing
 2   her rights.
 3
              c. Violations of FDCPA § 1692f
 4
         34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
 5
     unconscionable means to collect or attempt to collect any debt.”
 6

 7       35. In addition, this section enumerates specific violations, such as:

 8                 “The collection of any amount (including any interest, fee, charge, or
                   expense incidental to the principal obligation) unless such amount is
 9                 expressly authorized by the agreement creating the debt or permitted by
                   law.” 15 U.S.C. §1692f(1).
10

11       36. Defendant violated §1692f and f(1) when it unfairly suggested that it could collect

12   “statutory damages” absent an adjudication. Because Defendant was precluded from adding these

13   statutory damages to the balance of the subject debt, the above referenced portions of the collection
14
     letter violate the FDCPA.
15
         37. Defendant further violated §1692f when it unfairly and unconscionably attempted to collect
16
     on a debt by concealing its status as a debt collector. Failing to disclose itself as a debt collector is
17
     an unfair and unconscionable act intended to confuse Plaintiff regarding the status and identity of
18

19   the debt collector and unlawfully designed shield itself from any potential retaliation.

20       38. As pled in paragraphs 20 through 22, Plaintiff has been harmed and suffered damages as a
21   result of Defendant’s illegal actions.
22
         WHEREFORE, Plaintiff, BECKY E. RONQUILLO, respectfully requests that this Honorable
23
     Court enter judgment in her favor as follows:
24
         a. Declaring that the practices complained of herein are unlawful and violate the
25          aforementioned bodies of law;
26
         b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
27          §1692k(a)(2)(A);

28
                                                         6
     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 7 of 8

 1       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
            under 15 U.S.C. §1692k(a)(1);
 2

 3       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k(a)(3);
 4
         e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
 5          debt; and
 6       f. Awarding any other relief as this Honorable Court deems just and appropriate.
 7
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 8

 9       39. Plaintiff restates and realleges paragraphs 1 through 38 as though fully set forth herein.

10       40. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

11       41. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
12
     and (f).
13
         42. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
14

15              a. Violations of RFDCPA § 1788.10 – 1788.17

16       43. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
17
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
18
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
19
     remedies in Section 1692k of, Title 15 of the United States Code.”
20
         44. As outlined above, through their conduct in attempting to collect upon the subject consumer
21

22   debt, Defendant violated 1788.17; and 15 U.S.C. §§1692d, e, and f of the FDCPA. Defendant

23   engaged in deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, in
24   violation of the RFDCPA.
25
         45. Defendant willfully and knowingly violated the RFDCPA through its egregious collection
26
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
27

28
                                                        7
     Case 1:20-cv-00248-DAD-SAB Document 1 Filed 02/18/20 Page 8 of 8

 1   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
 2   Code § 1788.30(b).
 3
        WHEREFORE, Plaintiff, BECKY E. RONQUILLO, respectfully requests that this Honorable
 4
     Court enter judgment in her favor as follows:
 5
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 6         statute;
 7
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 8
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 9         1788.30(b);
10
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
11         § 1788.30(c);

12      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
           and
13
        f. Award any other relief as the Honorable Court deems just and proper.
14

15
        Dated: February 18, 2020                  Respectfully submitted,
16
                                                  Nicholas M. Wajda
17                                                WAJDA LAW GROUP, APC
                                                  6167 Bristol Parkway
18                                                Suite 200
                                                  Culver City, California 90230
19
                                                  Telephone: 310-997-0471
20                                                Facsimile: 866-286-8433
                                                  E-mail: nick@wajdalawgroup.com
21

22

23

24

25

26
27

28
                                                       8
